DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments with respect to claims 9-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive. 
Response to Remarks: 
Applicant’s arguments regarding claims 17-20 (see amendment pages 15-17) state that the Oggier reference does not disclose or imply a period in which emitted light is not emitted to a subject thus the Oggier reference fails to teach “transmitting second charges, which are generated from a light detection circuit, to a third node during a second time period, of an integration time period, in which the emitted light is not emitted to a subject” as claimed in claim 17.  The examiner respectfully disagrees.  The examiner notes that the claim language of claim 17 does not disclose that there is a period in which emitted light is not emitted to a subject.  Rather, claim 17 discloses that there is a time period where “the emitted light” is not emitted to a subject.  This is an important distinction.  Oggier discloses an operating method of an image sensing device (depth sensor module 2) comprising: transmitting first charges, with are generated from a light detection circuit (image sensor 210 and pixel field 211), from a first node to a second node during a first time period, of an integration time period, in which emitted light emitted from first light source 32a) is emitted to a subject; storing the first charges, which are transmitted to the second node, in a storage circuit; (charges generated when first light source 32a is turned on and the second light source 32b are turned off are stored in first storage nodes) (figures 1a-2c; paragraphs 75-84); transmitting second charges, which are generated from the light detection circuit, to a third node during a second time period, of the integration time period, in which the emitted light is not emitted (light is not emitted from first light source 32a but is emitted from light source 32b during a second time period) to the subject (charges generated when the second light source 32b is on and the first light source 32a is off are stored in second nodes) (figures 1a-2c; paragraphs 75-84); and subtracting the second charges, which are transmitted to the third node, from the first charges stored in the storage circuit (the signals generated while the second light source 32b is on are subtracted from the signals captured when the first light source 32a is on to generate a resulting differential signal 35a’,35b’) (paragraph 81).  Therefore, the examiner maintains that the Oggier reference meets all of the limitations of claim 17 and Oggier does disclose a period in which the emitted light is not emitted to a subject (the period where light is not emitted from first light source 32a but is emitted from light source 32b during a second time period) (figures 1a-2c; paragraphs 75-84).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. US 2018/0124372.

	Re claim 9, Yang discloses an image sensing device (active depth camera 400 – figure 4) comprising: a light emitter (illuminator 402) enabled during a first time period of first and second time periods, and suitable for emitting emitted light to a subject during the first time period (illuminator 402 is on during a first period and off during a second period) (figures 4-6; paragraphs 25-45); a light receiver (imager 404) enabled during the first and second time periods, and suitable for receiving first incident light during the first time period (reflected light emitted by illuminator 402 and background light is received by imager 404 during first period) and second incident light during the second time 

Re claim 10, Yang further discloses that the pixel subtracts the second charges from the first charges and generates the pixel signal based on third charges corresponding to a subtraction result (background light images may be subtracted from image data of reflected light captured when light is emitted by illuminator 402) (paragraphs 23, 31 and 75).

Claims 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oggier et al. US 2017/0343675.

Re claim 17, Oggier discloses an operating method of an image sensing device (depth sensor module 2) comprising: transmitting first charges, with are generated from a light detection circuit (image sensor 210 and pixel field 211), from a first node to a second node during a first time period, of an integration time period, in which emitted light (light emitted from first light source 32a) is emitted to a subject; storing the first charges, which are transmitted to the second node, in a storage circuit; (charges generated when first light source 32a is turned on and the second light source 32b are turned off are stored in first storage nodes) (figures 1a-2c; paragraphs 75-84); transmitting second charges, which are generated from the light detection circuit, to a third node during a second time period, of the integration time period, in which the emitted light is not emitted (light is not emitted from first light source 32a but is emitted from light source 32b during a second time period) to the subject (charges generated when the second light source 32b is on and the first light source 32a is off are stored in second nodes) (figures 1a-2c; paragraphs 75-84); and subtracting the second charges, which are transmitted to the third node, from the first charges stored in the storage circuit (the signals generated while the second light source 32b is on are subtracted from the signals captured when the first light source 32a is on to generate a resulting differential signal 35a’,35b’) (paragraph 81).  

Re claim 18, Oggier further discloses that the first charges correspond to reflected light, which is reflected from the subject, and background light, which is present in the periphery of the subject, and wherein the second charges correspond to the background light (charges associated with captured signals may correspond to both reflected light and background light and the claim does not require that any charges correspond only to background light) (paragraphs 72-85, 90).

Re claim 19, Oggier further discloses generating a pixel signal during a third time period, based on third charges corresponding to a result obtained by the subtracting of 

Re claim 20, Oggier further discloses that the first time period occurs before the second time period, and the second time period occurs before the third time period (first and second light sources can be alternately turned on and off during exposure and first and second periods and subtraction is performed at a later third time period) (paragraphs 75-84).

Allowable Subject Matter
Claims 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Re claims 12-16, the prior art fails to teach or suggest, an image sensing device having the specific configurations disclosed in claims 12-16 wherein the image sensing device comprises: a light emitter enabled during a first time period of first and second time periods, and suitable for emitting emitted light to a subject during the first time period; a light receiving enabled during the first and second time periods, and suitable for receiving .

Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly L. Jerabek whose telephone number is (571) 272-7312.  The examiner can normally be reached on Monday - Friday (8:00 AM - 5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached at (571) 272-7495.  The fax phone number for submitting all Official communications is (571) 273-7300.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the Examiner at (571) 273-7312.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/KELLY L JERABEK/Primary Examiner, Art Unit 2699